Exhibit 10.2

FORM OF REVOLVING NOTE

 

$               February     , 2007

FOR VALUE RECEIVED, the undersigned, PREIT ASSOCIATES, L.P. and PREIT-RUBIN,
INC. (individually and collectively, the “Borrower”) hereby unconditionally and
jointly and severally promise to pay to the order of
                                         (the “Lender”), in care of Wells Fargo
Bank, National Association, as Agent (the “Agent”), to Wells Fargo Bank,
National Association, 2120 E. Park Place, Suite 100, El Segundo, California
90245 or at such other address as may be specified by the Agent to the Borrower,
the principal sum of                                      AND     /100 DOLLARS
($            ), or such lesser amount as may be the then outstanding and unpaid
balance of all Revolving Loans made by the Lender to the Borrower pursuant to,
and in accordance with the terms of, the Credit Agreement.

The Borrower further agrees to pay interest at said office, in like money, on
the unpaid principal amount owing hereunder from time to time on the dates and
at the rates and at the times specified in the Credit Agreement.

This Note is one of the “Revolving Notes” referred to in that Credit Agreement
dated as of November 20, 2003 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
Pennsylvania Real Estate Investment Trust, the financial institutions party
thereto and their assignees under Section 11.5.(c) thereof, the Agent and the
other parties thereto, and is subject to, and entitled to, all provisions and
benefits thereof. Capitalized terms used herein and not defined herein shall
have the respective meanings given to such terms in the Credit Agreement. The
Credit Agreement, among other things, (a) provides for the making of Revolving
Loans by the Lender to the Borrower from time to time in an aggregate amount not
to exceed at any time outstanding the Dollar amount first above mentioned,
(b) permits the prepayment of the Revolving Loans by the Borrower subject to
certain terms and conditions and (c) provides for the acceleration of the
Revolving Loans upon the occurrence of certain specified events.

This Note is being issued in replacement of that certain Revolving Note dated
November 20, 2003, in the original principal amount of $             executed
and delivered by PREIT Associates, L.P., payable to the order of the Lender.
THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH SUCH OTHER REVOLVING
NOTE.

The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights. Time is of
the essence for this Note.



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH COMMONWEALTH.

IN WITNESS WHEREOF, the undersigned have executed and delivered this Revolving
Note under seal as of the date written above.

 

PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment Trust,     its
general partner   By:  

 

  Name:  

 

  Title:  

 

PREIT-RUBIN, INC. By:  

 

Name:  

 